DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed 12/08/2021 and the IDS’s filed 12/08/2021 and 10/14/2022.

Claim 10 is pending and being examined.  Claims 1-9 are canceled.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsujiuchi et al. (US 2014/0041523 A1).
Considering claim 10, Tsujiuchi teaches a carbon dioxide recovery method comprising cooling exhaust gas flowing from a boiler (2 of Fig. 1) to a desulfurization device (7 of Fig. 1) and heating a first heat medium by a first heat exchanger (5 of Fig. 1 and 2) disposed between the boiler and the desulfurization device; and separating and recovering carbon dioxide from an absorber having absorbed the carbon dioxide by supplying heat of the first heat medium to a carbon dioxide recovery device (Tsujiuchi, [0027]-[0034], [0038], and Fig. 1-2).  Tsujiuchi teaches supplying heat of the first heat medium to a carbon dioxide recovery device by teaching performing heat exchange between the exhaust gas and the process condensate in the exhaust gas heat exchanger (5 of Fig. 1-2), thereby using the heat from the exhaust gas to heat the process condensate which is then supplied to the bottom of the regeneration column (Tsujiuchi, [0038]).

Conclusion
   Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734